AO 442 (Rev. 11/11) Arrest Warrant

                                                                                                                          3/7/2019
                                         UNITED STATES DISTRICT COURT
                                                                                                                    S/J.Vasquez
                                                                    for the
                                                        WesternDistrict
                                                   __________  District of
                                                                        of Virginia
                                                                           __________

                  United States of America
                             v.                                       )
                 Miguel Angel Patricio-Cajero                         )       Case No.    5:19-cr-00008-06
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                            Defendant


                                                       ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Miguel Angel Patricio-Cajero                                                                         ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                         u Superseding Indictment           u Information       u Superseding Information             u Complaint
u Probation Violation Petition              u Supervised Release Violation Petition        u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Drug Conspiracy




                                                                                                                          For
Date:         03/05/2019
                                                                                            Issuing officer’s signature

City and state:       Harrisonburg, VA                                                   Honorable Elizabeth K. Dillon
                                                                                              Printed name and title


                                                                    Return

           This warrant was received on (date)         3/5/19             , and the person was arrested on (date) 3/7/19
at (city and state) Harrisonburg, VA                            .

Date: 3/7/19                                                              DARYL BENDER Digitally signed by DARYL BENDER
                                                                                       Date: 2019.03.07 10:54:56 -05'00'
                                                                                           Arresting officer’s signature

                                                                          Daryl Bender DUSM
                                                                                              Printed name and title


           Case 5:19-cr-00008-MFU-JCH Document 53 Filed 03/07/19 Page 1 of 1 Pageid#: 74
